Citation Nr: 1438525	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-27 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella prior to December 16, 2013 and in excess of 20 percent thereafter. 

2. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to February 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In November 2013, the appeal was remanded for further development, and it now returns to the Board for appellate review.  

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of which is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary so that outstanding private treatment notes may be obtained as requested in the November 2013 remand.  The remand instructed the following:

Obtain the necessary authorization from the Veteran
and then attempt to obtam records, from the University
of Washington Pain Clinic from July 2011, from
Cascade Physical Therapy and Sports Clinic from
December 2012, and from the April 2013 orthopedic
surgeon referenced at the March 2013 hearing, if a
private provider, and associate them with the claims
folder.  All attempts to obtain these records must be
documented in the claims file.  The RO must make two
attempts to obtain these records unless the first attempt
demonstrates that further attempts would be futile.  

The Veteran provided the necessary authorizations, but nothing in the claims file shows that any efforts were made to obtain these records or that they were determined to be unavailable.  Thus, the AOJ's actions did not comply with the Board's orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran should be asked to again submit authorizations to release records for Washington Pain Clinic, Cascade Physical Therapy, and Sports Clinic, and the AOJ must follow the directed steps to obtain them. 
 
VA treatment notes dated through October 2013 were added to the claims file; however, now that the file will again be in remand status, all treatment notes dated from October 2013 to the present should be associated with the claims file.   Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran from the VA Puget Sound Health Care System, and any associated outpatient clinics, dated from October 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Obtain the necessary authorization from the Veteran
and then attempt to obtain records, from the University
of Washington Pain Clinic from July 2011, from
Cascade Physical Therapy and Sports Clinic from
December 2012, and from the April 2013 orthopedic
surgeon referenced at the March 2013 hearing, if a
private provider, and associate them with the claims
folder.  All attempts to obtain these records must be
documented in the claims file.  The RO must make two
attempts to obtain these records unless the first attempt
demonstrates that further attempts would be futile.  If the records are not obtained, the RO must (1) inform the
Veteran of the records that were not obtained (2) tell the
Veteran what steps were taken to obtain them, and (3)
tell the Veteran that the claim will be adjudicated
without the records but that if he later submits them, the
claim may be reconsidered.  See Honoring America's
Veterans and Caring for Camp Lejeune Families Act of
2012 § 505 a, Pub L 112-154, 126 Stat 1165 August
6, 2012) (codified as amended at 38 U.S.C.A. 
§ 5103A(b)(2)(B)).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



